Citation Nr: 0022270	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  94-36 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder 
(bronchitis and/or residuals of pneumonia).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an undiagnosed 
illness involving chronic fatigue.

4.  Entitlement to service connection for an undiagnosed 
illness involving hair loss.

5.  Entitlement to service connection for an undiagnosed 
illness involving a sore throat and cough.

6.  Whether the amount of a settlement under the Federal Tort 
Claims Act should be offset against disability compensation 
awarded pursuant to 38 U.S.C.A. § 1151.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from October 1981 to November 1981, from August 1991 to 
February 1992, and from April 1992 to September 1992.  Her 
second period of active duty in the Regular Army included 
service in the Southwest Asia theater of operations in 
support of Operation Desert Storm/Shield from September to 
December 1991.  The record also reflects that the appellant 
served in the Army Reserves on active duty for training from 
August 1986 to February 1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions issued by the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  The appellant and her husband testified at a hearing 
before the RO's Hearing Officer on January 6, 1995.  A 
transcript of that hearing has been associated with the 
record on appeal.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

The Board notes that additional medical records, not 
currently associated with the record on appeal, may be 
pertinent to the proper adjudication of the appellant's 
claims.  Specifically, further development is in order to 
obtain all of the appellant's service medical records.  The 
RO obtained her service records for her brief period of 
active duty in 1981 as well as for her period of active duty 
for training (ADT) between August 1986 and February 1987; 
however, notwithstanding the fact that she submitted copies 
of some of her medical records for her service in 1991 and 
1992, it is unclear whether additional records for these 
latter periods of active service exist and are available from 
the official custodian of such records, which at this point 
in time is in all likelihood the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  On this point, the 
Board observes that the RO specifically adjudicated the 
appellant's service connection claims in January 1993 without 
benefit of review of any service medical records from her 
1991-92-era military service, and, as noted above, although 
she later submitted copies dated in this period, it is not 
clear whether VA has a complete set of her records.  In light 
of the development required, the RO should again attempt to 
obtain all of the appellant's service medical records from 
official sources.  In this case, her records from her 1991-92 
active duty service are vital to the adjudication of the 
claims on appeal as the appellant alleges entitlement based 
on these periods.  In addition, an admission notice report in 
the file reflects that the appellant was hospitalized in July 
1998 at the Tampa VA Medical Center (VAMC) for treatment of a 
pelvic adhesion.  While additional VA in/outpatient records 
dated in 1998 and 1999 were later obtained by the RO, it does 
not appear that a discharge summary for the aforementioned 
period of hospitalization was included with these reports.

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991); see also Franzen v. Brown, 9 Vet. App. 
235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  The section 5103(a) 
obligation is particularly applicable to records which are 
known to be in the possession of the Federal Government.  See 
Counts v. Brown, 6 Vet. App. 473 (1994).

It is noted that the appellant contends that since her period 
of active service in the Southwest Asia theater of operations 
during the Persian Gulf War, her health has declined due to 
her complaints of chronic fatigue, hair loss and a sore 
throat and cough.  Under 38 C.F.R. § 3.317(a)(1) (1999), it 
is provided that compensation may be paid to a Persian Gulf 
veteran who "exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms," 
provided that such disability: 1) became manifest during 
active service or to a degree of 10 percent or more not later 
than December 31, 2001; and 2) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See also 38 U.S.C.A. § 1117 (West 
Supp. 2000).  Objective indications of chronic disability 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  Disabilities that 
have existed for six months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a six-month period should be considered chronic for 
purposes of adjudication.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms which may be manifestations of 
"undiagnosed illness" include, but are not limited to, 
fatigue; signs or symptoms involving the skin; headache; 
muscle pain; joint pain; neurologic signs or symptoms; 
neuropsychological signs or symptoms; signs or symptoms 
involving the respiratory system (upper or lower); sleep 
disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (1999).

The adjudicative actions taken by the RO since the November 
1994 passage of the "Persian Gulf War Veterans' Benefits 
Act" - supplemental statements of the case in September 1995 
and March 1997 - does not reflect specific consideration of 
38 C.F.R. § 3.317.  The September 1995 supplemental statement 
the case mentioned the aforementioned legislation, but there 
is no citation or discussion of the implementing regulation - 
38 C.F.R. § 3.317 - that had been adopted by VA in February 
1995.  The March 1997 supplemental statement of the case is 
similarly deficient in this regard.  Accordingly, on remand, 
the RO should ensure that the appellant's Persian Gulf 
undiagnosed illness claims are considered under the 
provisions of 38 C.F.R. § 3.317, as amended in April 1997, 
and as more fully articulated by the General Counsel in 
VAOPGCPRECs 8-98 (August 3, 1998) and 4-99 (May 3, 1999).

Further, the Board believes that it would be useful to 
determine the exact nature and etiology of the claimed 
undiagnosed illnesses.  On remand, the RO should have the 
appellant examined for compensation purposes to address the 
nature and etiology of the claimed-for undiagnosed illness 
disorders based on the entire evidentiary record.

Development of the record is also in order with respect to 
the appellant's claim challenging the offset of his 1151 
benefits.  Specifically, in a statement dated in November 
1999, she requested a personal hearing.  However, it does not 
appear that a hearing was scheduled in response to this 
request.  Moreover, as pointed out by the appellant's 
representative in the May 2000 "Written Brief 
Presentation," it does not appear that the RO attempted to 
clarify the appellant's request for an "Informal Hearing" 
when she filed her notice of disagreement in June 1998 in 
response to the RO's May 1998 decision to offset payment of 
her 1151 benefits in lieu of recoupment of monetary benefits 
under the Federal Tort Claims Act.  

In addition to the above, the Board notes that the 
appellant's November 1993 notice of disagreement filed in 
response to the RO's January 1993 rating decision included 
disagreement with the denial of service connection for 
allergies.  With respect to the appellant's claim seeking 
waiver of an overpayment of compensation benefits, to include 
the issue of proper creation due to administrative error by 
VA, the veteran filed a notice of disagreement in October 
1999 from a September 1999 Committee on Waivers 
determination.  However, the RO did not further address 
either claim in a statement of the case or supplemental 
statement of the case.  Where a claimant has submitted a 
timely notice of disagreement with an adverse decision and 
the RO did not subsequently issue a statement of the case 
addressing the issue, the Board must remand the issue to the 
RO for issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Further, the RO is advised to adjudicate the appellant's 
newly raised claims seeking entitlement to increased ratings 
for her service-connected residuals of cholecystectomy (rated 
10 percent) and left nephrectomy (rated 30 percent) that she 
filed by statement in support of claim in July 1999.

Finally, it is noted that the appellant's accredited 
representative, The American Legion, did not file a 
"Statement of Accredited Representative in Appealed Case," 
VA Form 646, before this case was certified to the Board.  
See Certification of Appeal, VA Form 8, dated April 6, 2000.  
Accordingly, on remand, the RO should ensure that The 
American Legion's national service officer is provided an 
opportunity to review the record on appeal and present 
written argument on behalf of the appellant should any 
benefit be denied the appellant upon readjudication of this 
case.  See M21-1, Part IV, Subchapter VIII, 8.30-33 (Aug. 
1996).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the NPRC and 
the Department of the Army for the 
purpose of requesting that record 
searches be undertaken to obtain any and 
all available service medical and 
clinical records which correspond to 
medical treatment provided to the 
appellant of any kind (inpatient, 
outpatient, mental health clinic, field 
station, etc.) while she was on full-time 
active duty from August 1991 to February 
1992 and from April 1992 to September 
1992.  The NPRC and the Army should be 
requested to proceed with all reasonable 
alternative-source searches which may be 
indicated by this request.  Efforts to 
obtain these records should be documented 
and any records received in response to 
this request should be associated with 
the claims folder.

2.  The RO should contact the appellant 
and request the names and addresses of 
all VA and/or private physicians and/or 
medical facilities where she has received 
medical treatment since 1998 which have 
not already been associated with the 
record, including any medical records 
which correspond to treatment while she 
was an inpatient at the Tampa-VAMC in 
July 1998.  All VA records identified 
should be obtained pursuant to 
established procedures.  With regard to 
the private records, after securing 
appropriate releases from the appellant, 
attempts to secure copies of records 
pertaining to any indicated private 
physicians should be undertaken.  All 
records received in response to the 
request should be associated with the 
claims folder.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.  
All attempts to obtain records which are 
ultimately not obtained should be 
documented.

3.  Upon completion of the above-
described development, the RO should 
schedule the appellant for the 
appropriate VA examination for the 
purpose of addressing the nature of the 
disabilities for which service connection 
is being sought.  The RO should forward 
the entire claims file along with a copy 
of 38 C.F.R. § 3.317 (1999) to the 
examining physician, in order to 
ascertain whether the appellant's 
symptoms are part of separate disease 
entities, or whether there exist medical 
relationship between the claimed symptoms 
and the appellant's service in the 
Persian Gulf.

After the examiner has reviewed the 
claims file and pertinent regulations, 
the examiner should provide a specific 
opinion as to whether the appellant has 
objective indications of chronic 
disability resulting from an undiagnosed 
illness related to her Persian Gulf War 
service or whether she has separate and 
precise illnesses unrelated to her 
military service in the Persian Gulf.  
The physician should further indicate 
whether it is at least as likely as not 
that the appellant's claimed fatigue, 
hair loss and sore throat/cough disorders 
are etiologically related to any 
complaints, treatment or diagnosis 
reflected in her service medical records.  
The examiner should include a discussion 
of the pertinent medical history, 
including the approximate date of onset 
of each particular disorder.  The 
examiner should also discuss any other 
affirmative evidence that would indicate 
that the appellant is not suffering from 
an undiagnosed illness.

If the examiner determines that 
additional examinations are necessary to 
properly respond to the specific opinions 
requested, such examinations should be 
promptly scheduled and conducted, and the 
RO must ensure that any reports generated 
therefrom are associated with the claims 
folder.  All medical opinions must be 
based on a thorough and careful review of 
all the evidence contained in the claims 
folder.

4.  The appellant must be given adequate 
notice of any requested examinations, 
which includes advising her of the 
consequences of failure to report for a 
scheduled examination.  If she fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

5.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports to 
ensure that they are in compliance with 
the directives of this REMAND.  If a 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999).

6.  The RO should schedule the appellant 
for a hearing before a hearing officer 
pertaining to her claim seeking waiver of 
overpayment of compensation benefits, to 
include the issue of proper creation of 
the overpayment based on alleged 
administration error by VA.  The RO 
should also determine whether the 
appellant desires to testify at a hearing 
with regard to her claim alleging 
improper offset of her section 1151 
benefits based on monetary benefits 
received in a Federal Tort Claims Act 
settlement or waiver of recover of 
compensation benefits.  In connection 
with the latter matter, the RO should 
also advise her of her right to perfect 
an appeal to the Board as to this issue 
at her hearing or within 60 days of 
issuance of the supplemental statement 
the case upon readjudication of the 
waiver of overpayment claim.

7.  Upon completion of the above, the RO 
must readjudicate issues 1-6 as listed on 
the title page, with consideration of all 
evidence of record.  The readjudication 
of the undiagnosed illness claims should 
be undertaken with consideration of 38 
C.F.R. § 3.317, as alluded to above, in 
addition to the applicable law and 
regulations governing entitlement to 
service connection, see 38 U.S.C.A. 
§§ 1110, 1112, 1153; 38 C.F.R. §§ 3.303, 
3.306, 3.307, and 3.309.  The RO should 
also make sure that any issue that is 
inextricably intertwined is properly 
adjudicated prior to returning the case 
to the Board for further appellate 
review.  See Hoyer v. Derwinski, 1 Vet. 
App. 208 (1991) (piecemeal adjudication 
of veterans' claims is to be avoided).

The RO is reminded that none of the 
service connection claims are presently 
in appellate status on the basis of 
whether new and material evidence has 
been submitted to reopen previously 
denied claims for the disorders in 
question.  This case has been in 
continuous appellate status since she 
filed a notice of disagreement to the 
April 1992 rating decision as to the 
denial of service connection for the lung 
and headache disorders.  Hence, the RO 
should readjudicate the claims in 
question on a de novo basis.

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto, 
to include preparation of written 
argument (Form 646 or equivalent) on 
behalf of the appellant pursuant to 
established appellate procedures under 
M21-1, Part IV, Subchapter VIII,  8.30-
33.

8.  The RO should issue a statement of 
the case to the appellant and her 
representative addressing the issue of 
service connection for allergies.  If 
the decision on this claim remains 
adverse to the appellant and, after she 
has been given the opportunity to 
respond thereto, to include timely 
perfecting an appeal on this issue, the 
claims file should be returned to the 
Board for further appellate decision, if 
in order.  However, an issue should not 
be certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of 
the appeal.

9.  The RO should adjudicate the claim 
filed in July 1999 seeking entitlement 
to increased rating for the residuals of 
cholecystectomy and left nephrectomy 
disabilities.  The appellant should be 
advised of the RO's determination with 
respect to these claims and provided 
notice of her appellate rights attaching 
thereto should one or both claims be 
denied.

10.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 3 -


